Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 4, 7-13 in the reply filed on 1/15/2021 is acknowledged.  However claim 13 depends from non-elected claim 6.  Thus claim 13 is also withdrawn from consideration.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/16/2019 was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaoka US 9316229 in view of Tachikawa US 9148966 and Ichizaki US 20070247010.

a motor (10) including a stationary portion (40) including a stator (Fig. 2), and a rotating portion (50) that rotates with respect to the stationary portion about a center axis (9) extending vertically (Fig. 2); 
an impeller (20) including a plurality of blades (22) aligned in a circumferential direction around the center axis, the impeller rotating together with the rotating portion (Fig. 2); and 
a housing (30 and 41) that accommodates at least a portion of the motor and the impeller inside the housing (Fig. 2); wherein the housing includes: 
a cover (31) extending perpendicularly to the center axis on an upper side of the impeller (Fig. 2); 
a base (41) to which the stationary portion of the motor is fixed (Fig. 2), the base extending perpendicularly to the center axis on a lower side of the impeller (Fig. 2); 
a side wall (32) connecting the cover and the base in an axial direction on an radially outer side of the impeller (Fig. 2), the side wall defining an air blowing port (321) together with the cover and the base in a portion of a circumferential direction; and 
an air inlet (311) penetrating at least one of the cover and the base in the axial direction, on a radially inner side of a radially outer end portion of the impeller (Fig. 2).
However it does not teach that
at least one of the base and the cover includes: at least one hole penetrating in the axial direction on a radially outer side of the radially outer end portion of the impeller; and 
a seal that seals the at least one hole, and a specific gravity of the seal is smaller than a specific gravity of either the base or the cover, which has the at least one hole.
Tachikawa teaches a centrifugal fan (Fig. 10, 54) affixed to a cover (100) wherein the cover includes at least one through hole (106) in the axial direction for weight reduction (col. 6 ln. 32-45).  Thus it would have been an obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the housing as taught by Tamaoka by utilizing the known technique of utilizing at least one or more through holes as taught by Tachikawa, in order to achieve the predictable result of reducing the weight of the centrifugal fan.  See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(C).
Ichizaki teaches a centrifugal fan (Figs. 1 and 2) comprising a housing (8) with a through hole (82) and a seal (84) in order to prevent foreign object from entering the motor ([0046]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the housing with a through hole as taught by the combination by further including a seal as taught by Ichizaki in order to prevent foreign objects from entering into the motor.
It has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing does not modify the operation of the device.  See, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Therefore it would have been obvious to one of ordinary skill in the art, as a matter of design choice, to modify the location of the through hole as taught by Tachikawa by relocating it to Tamaoka’s cover or base at a radially outer side of the radially outer end portion of the impeller and/or relocating the seal to upper or lower surface of said base or cover in order to yield the predictable result of reducing weight of the centrifugal fan and preventing foreign objects from entering into the motor.
Applicant admits ([0005]) that it is known within the prior art to make housing of metal and claims that their seal is adhesive or resin [0049]).  Tamaoka teaches that the base (41, which includes 413) is made of metal (col. 5 ln. 10-12) and Ichizaki teaches that the seal (84) is made of an adhesive or resin ([0049]).  Thus the combination further teaches that a specific gravity of the seal is smaller than a specific gravity of either the base or the cover, which has the at least one hole.
Regarding claim 2, the combination further teaches that the at least one hole penetrates the base in the axial direction (design choice of claim 1); and the seal is disposed on a lower surface of the base (design choice of claim 1).
Regarding claim 4, the combination further teaches that the at least one hole penetrates the cover in the axial direction (design choice of claim 1); and the seal is disposed on an upper surface of the cover (design choice of claim 1).
Regarding claim 7, Tachikawa further teaches that a number of the at least one hole provided to the base or the cover is one (col. 6 ln. 32-45).
Regarding claim 8, Tachikawa further teaches that a number of the at least one hole provided to the base or the cover is plural (col. 6 ln. 32-45).
Regarding claim 9, Tachikawa further teaches that a shape of the at least one hole is circular when viewed in the axial direction (Fig. 10).
Regarding claim 10, Tachikawa further teaches that a plurality of the holes are arranged in a lattice shape when viewed in the axial direction (Fig. 10).
Regarding claim 11, the combination further teaches that the base and the cover are made of metal (Tamaoka at col. 5 ln. 10-12; and Applicant’s specification [0005]).
Regarding claim 12, Ichizaki further teaches that the seal is made of resin ([0049]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745